Citation Nr: 0529449
Decision Date: 11/02/05	Archive Date: 01/12/06

Citation Nr: 0529449	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  04-09 720	)	DATE NOV 02 2005
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

(A separate decision addressing the merits of the appeal 
is being issued by the Board.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1955 to March 1975.  
He died in July 2002.  The appellant is advancing this appeal 
as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in February 2004, 
and a substantive appeal was received in March 2004.


VACATUR

On September 13, 2005, the Board issued a remand that 
instructed the RO to request a recalculated dose estimate for 
the veteran from the Defense Threat Reduction Agency (DTRA).  
The Board based this remand instruction on interpretation of 
38 C.F.R. § 3.311 and on the National Research Council (NRC) 
report from May 8, 2003 which found that the methodology used 
prior to May 2003 by the DTRA often underestimated exposure.  

However, after further review of 38 C.F.R. § 3.311, the Board 
finds that the remand is not warranted as a dose estimate 
from DTRA is not required under the facts of this case as the 
veteran was not involved in atmospheric testing or 
occupation.  As such, the VA is only required to request 
relevant service records, such as the DD Form 1141, Record of 
Exposure to Ionizing Radiation, and forward such records to 
the Under Secretary for Health for a medical opinion.  In the 
case at hand, the VA has already completed such actions.  
Therefore, a remand is not necessary for development of the 
evidence and the case is ready to be decided on the merits.  
Thus, the Board's September 13, 2005 remand must be vacated.  
As noted on the first page, the Board will issue a separate 
decision on the merits of the appeal.


ORDER

The September 13, 2005, Board remand is vacated.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2004).
 
 
Citation Nr: 0524853	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to herbicides 
or ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from March 1955 to March 1975.  
The veteran died in July 2002.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2004, a statement of the case was issued in February 2004 and 
a substantive appeal was received in March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Board notes that the appellant has asserted as one of her 
arguments that the veteran's fatal lung cancer was 
etiologically related to exposure to ionizing radiation 
during active duty service.  Under the provisions of 38 
C.F.R. § 3.311, a veteran who was exposed to ionizing 
radiation during active duty service and who develops a 
radiogenic disease, such as lung cancer, can establish 
service connection if the medical evidence of record shows an 
etiological relationship between such exposure and the 
radiogenic disease.  

The veteran's form DD 1141, Record of Exposure to Ionizing 
Radiation, shows evidence of exposure to ionizing radiation 
during active duty service from August 21, 1960 to February 
20, 1965.  The total cumulative dose was .088 rads.  A 
February 2003 medical opinion from Dr. Susan Mather, the 
Chief Public Health and Environmental Hazards Officer, VA, 
shows that exposure to 6.8 rads or less at age 25 provides a 
99 percent credibility that there is no reasonable 
possibility that it is as likely as not that the veteran's 
lung cancer was related to exposure to ionizing radiation.  
The physician concluded that it was unlikely that the 
veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service.  A March 2003 letter from 
Ronald Henke, Director of Compensation and Pension Service, 
Veterans Benefits Administration, cites the exact same 
evidence as the February 2003 medical opinion from Dr. Susan 
Mather and states that it is the Under Secretary's opinion 
that it is unlikely that the veteran's lung cancer can be 
attributed to exposure to ionizing radiation in service.

However, the Board notes that the National Research Council 
(NRC) published a report on May 8, 2003, that found the 
methods used by the Defense Threat Reduction Agency (DRTA) to 
calculate reconstructed dose estimates required under 
38 C.F.R. § 3.311 are generally valid for estimating average 
dose exposure, but that the methodology used to calculate 
upper-bound doses for both external and inhaled exposures 
often underestimated exposure and was highly uncertain.  As 
such, the DRTA is currently recalculating all reconstructed 
does estimate requests that it received prior to May 8, 2003 
using new methodology.  The Board notes that in this case, 
the veteran's reconstructed dose estimate was provided prior 
to May 8, 2003 and there is no indication that such estimate 
was recalculated using revised methodology.  Therefore, the 
Board finds that this case must be remanded in order for the 
RO to request a recalculated dose estimate from the DRTA 
using the revised methodology in effect subsequent to May 8, 
2003.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request the DRTA 
provide a recalculated dose estimate for 
the veteran using the revised methodology 
in place subsequent to May 8, 2003.

2.  Once the RO has received a new 
reconstructed dose estimate from the DRTA 
for the veteran, the RO should follow 
appropriate procedures under 38 C.F.R. 
§ 3.311 to obtain a new medical opinion 
regarding the likelihood of an 
etiological relationship between the 
veteran's exposure to ionizing radiation 
in service and his fatal lung cancer.

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if service 
connection for the cause of the veteran's 
death, to include as due to exposure to 
herbicides or ionizing radiation, is 
warranted.  If the claim remains denied, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 

